ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                   )
                                                  )
    The Boeing Company                            )      ASBCA No. 60411
                                                  )


I   Under Contract No. FA8107-06-C-0001

    APPEARANCE FOR THE APPELLANT:
                                                  )

                                                         Seth H. Locke, Esq.

I                                                         Perkins Coie
                                                          Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Kara M. Klaas, Esq.
                                                         Robert L. Duecaster, Esq.
                                                          Trial Attorneys
                                                          Defense Contract Management Agency
                                                          Chantilly, VA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: November 20, 2018


                                                      MARK A. MELNICK
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed

                                                                                                I
    Services Board of Contract Appeals in ASBCA No. 60411, Appeal of The Boeing
    Company, rendered in conformance with the Board's Charter.

          Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals